 



Exhibit 10.1

         

AMIS HOLDINGS, INC.
Amended and Restated 2000 Equity Incentive Plan

Stock Option Agreement
(Nonstatutory Stock Option)

     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, AMIS HOLDINGS, INC., a Delaware corporation (the “Company”),
has granted you an option under its 2000 Equity Incentive Plan (as amended and
restated, the “Plan”) to purchase the number of shares of the Company’s Common
Stock indicated in your Grant Notice at the exercise price indicated in your
Grant Notice. Defined terms not explicitly defined in this Stock Option
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

     The details of your option are as follows:

     1.     Vesting.   Subject to the limitations contained herein, your option
will vest and become exercisable as provided in your Grant Notice, provided that
vesting will cease upon the termination of your Continuous Service.

     2.     Number of Shares and Exercise Price.   The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan.

     3.     Method of Payment.   Payment of the exercise price is due in full
upon exercise of all or any part of your option. You may elect to make payment
of the exercise price in cash or by check or, to the extent permitted by the
Committee, by one of the following methods: (i) pursuant to a broker-assisted
cashless exercise program or (ii) by delivery to the Company of other Common
Stock that has been held for more than six months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes).

     4.     Whole Shares.   You may exercise your option only for whole shares
of Common Stock.

     5.     Securities Law Compliance.   Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your option
must also comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

     6.     Term.   You may not exercise your option before the commencement of
its term or after its term expires. The term of your option commences on the
Date of Grant and expires upon the earliest of the following:

 



--------------------------------------------------------------------------------



 



              (a)     as of the date of the termination of your Continuous
Service if such termination is for Cause;

              (b)     three months after the termination of your Continuous
Service for any reason other than for Cause or your Disability or death,
provided that if during any part of such three-month period your option is not
exercisable solely because of the condition set forth in the preceding paragraph
relating to “Securities Law Compliance,” your option shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of three months after the termination of your Continuous
Service;

              (c)     12 months after the termination of your Continuous Service
due to your Disability;

              (d)     18 months after your death if you die either (i) during
your Continuous Service or (ii) within 3 months after your Continuous Service
terminates;

              (e)     the Expiration Date indicated in your Grant Notice; or

              (f)     the day before the tenth anniversary of the Date of Grant.

     7.     Exercise.

              (a)     You may exercise the vested portion of your option during
its term by delivering a notice of exercise in a form designated by the Company
(which may be electronic) together with the exercise price to the Secretary of
the Company, or to such other person as the Company may designate, during
regular business hours, together with such additional documents as the Company
may then require.

              (b)     By exercising your option you agree that, as a condition
to any exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option or (ii) the disposition of shares of Common Stock acquired upon such
exercise.

     8.     Transferability.   Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

     9.     Option not a Service Contract.   Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective shareholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

2



--------------------------------------------------------------------------------



 



     10.     Withholding Obligations.

              (a)     At the time you exercise your option, in whole or in part,
or at any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for, any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or an
Affiliate, if any, which arise in connection with your option.

              (b)     Upon your request and subject to approval by the Company,
in its sole discretion, and compliance with any applicable conditions or
restrictions of law, the Company may withhold from fully vested shares of Common
Stock otherwise issuable to you upon the exercise of your option a number of
whole shares of Common Stock having a fair market value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law. Any adverse consequences to you arising in
connection with such share withholding procedure shall be your sole
responsibility.

              (c)     You may not exercise your option unless the tax
withholding obligations of the Company and/or any Affiliate are satisfied.
Accordingly, you may not be able to exercise your option when desired even
though your option is vested, and the Company shall have no obligation to issue
a certificate for such shares of Common Stock.

     11.     Notices.   Any notices provided for in your option or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by mail by the Company to you, five days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

     12.     Governing Plan Document.   Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan shall control.

3